Citation Nr: 1717218	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to August 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, August 2011 and August 2013 rating decisions of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2010 rating action granted service connection for PTSD, and assigned a 30 percent evaluation for it, effective in March 2008.  In a May 2011 rating decision, the RO assigned a 50 percent rating for PTSD, effective in March 2008.  By decision dated May 2014, the Board assigned a 70 percent rating for PTSD.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  By decision dated April 2015, the Court set aside the Board's decision regarding entitlement to an initial rating in excess of 70 percent for PTSD on the basis that it failed to consider whether the Veteran was entitled to a total rating based on individual unemployability due to service-connected disability (TDIU).  By decision dated November 2015, the Board remanded the claim for additional development of the record and/or to ensure due process.  

The November 2015 Board decision also granted service connection for obstructive sleep apnea; granted a 10 percent evaluation for right lower inner lip scar; denied service connection for left heel strain, lumbosacral spine strain, and esophageal cancer; denied an increased rating for loss of teeth; and remanded the claim for service connection for traumatic brain injury.  In an August 2016 rating decision, the RO granted service connection for traumatic brain injury.  Accordingly, this decision is limited to the issues set forth on the preceding page.

By rating decision dated November 2016, the RO denied service connection for lung cancer and special monthly compensation based on the need for regular aid and attendance.  The Veteran submitted a notice of disagreement with this determination later that month.  The record reflects the RO is actively working on the appeals of these claims; therefore, the Board will not take further jurisdiction of the issues at this time.
The issue of service connection for a cervical spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's headache disability is causally related to a head injury during his military service.

2.  The Veteran's PTSD is shown to have been manifested by symptoms producing occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms is not shown.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  An initial rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Regarding the claim of service connection for headaches, inasmuch as service connection is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

The appeal for an increased rating for PTSD is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's private and VA medical records have been secured.  He has been afforded VA examinations to assess the severity of his PTSD.  The reports reflect that the examiners examined the Veteran, took the Veteran's history regarding his symptoms, and provided pertinent findings regarding the severity of the Veteran's PTSD.  Therefore, the VA examinations are adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal Criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).




Service Connection for Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For certain chronic diseases listed in 38 C.F.R. § 3.309(a), including spondylosis (arthritis), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

A March 2016 VA examination report reflects a diagnosis of migraine headaches.  Therefore, the first requirement for service connection, a current disability, has been satisfied.  

The Veteran has alleged that his headaches are the result of an injury in service when he was punched in the mouth and knocked unconscious.  Service treatment records show that the Veteran was referred to the dental clinic in September 1965 after he sustained a blow to the mandible.  It was noted the anterior fragment was loose.  The dental consultation revealed a fracture of the symphysis.  He was treated with segmental wiring on an outpatient basis.  It was noted he was fit for duty.  Therefore, the record reflects that there was an in-service event, and the second element of service connection has been satisfied.

What remains to be established is whether the Veteran's current migraine headaches are related to the in-service event.  

VA outpatient treatment records show that in March 2003, the Veteran was noted to have a history of chronic headaches.  He was seen for a neurosurgical consultation in March 2008 and stated that he had been in a motor vehicle accident about six years earlier.  

The Veteran was seen by H.R.P., D.O. in November 2011.  He reported that while in service, his platoon sergeant struck him on the right side of his face, resulting in a fracture of the jaw.  He stated that he has had headaches since that incident, and that the headaches have been more painful since the 1990s.  The diagnoses were chronic headaches secondary to the injuries sustained in 1965.

H.R.P. again concluded in May 2013 that the Veteran's recurrent headaches were more likely than not a direct result of the injury to his jaw in service.  He stated that the motor vehicle accident following service resulted in a minor exacerbation of the injury.  He indicated that his opinion was based on reasonable medical certainty.

The Veteran was afforded a VA examination for headaches in March 2016.  The examiner initially concluded that he could not state without resorting to pure speculation if the Veteran's headaches were due to the in-service injury or the post-service motor vehicle accident, both of which could cause subsequent headaches.  He noted that the Veteran's post-military motor vehicle accident caused subsequent headaches.  He stated that the last injury appeared to be causing the Veteran's current symptoms.  

In April 2016, the examiner again reviewed the records and concluded that the Veteran's headache disorder was most likely secondary to the motor vehicle accident following service.  He indicated that this was a severe injury, significant enough to result in posttraumatic headache disorder.  

In June 2016, the examiner again reviewed the record and found that the Veteran had a traumatic brain injury when he was struck by a platoon sergeant during service.  He opined that the Veteran's current headache disorder was at least as likely as not to be resulting from the head injury in service.  He noted that the Veteran had post-service motor vehicle accidents and that he could not say without pure speculation whether they contributed beyond the natural progression of his headache disorder.

The Board places the greatest weight of probative value on the opinion provided by the VA examiner in June 2016.  The opinion reflects that the examiner reconsidered the evidence he had previously reviewed and revised his opinion based on a thorough review of the evidence, including consideration of the effect of both in-service and post-service injuries on the Veteran's headaches.  This opinion is also supported by the opinion of the Veteran's private treatment provider H.R.P.  As a result, the Board resolves any doubt in favor of the Veteran and concludes that his current headache disability, diagnosed as migraines, is related to the head injury he incurred in service.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current headache disability is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a headache disability is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

VA outpatient treatment records show that the Veteran was seen in February 2009 and complained of frequent nightmares.  He stated he had passing suicidal thoughts, but emphasized he would not act on them for his daughter's sake.  He indicated that at times, he wished he were not living and said he had little enjoyment in his life.  He reported he saw shadowy and dark movements at night.  On mental status evaluation, his mood was depressed and affect was congruent with mood.  He was oriented times three.  Attention and concentration were fair.  His thoughts were logical and goal-directed.  Insight and judgment were intact.  The examiner stated that some paranoia had been reported in previous clinical notes.  He had occasional suicidal thoughts without intentions.  The diagnoses were PTSD, major depression, moderate, and rule out schizoaffective disorder.  The examiner also noted that she could not rule out the possibility of an underlying personality disorder.  The Global Assessment of Functioning score was 50.  The Veteran was seen in April 2009 and a mental status evaluation disclosed that he was alert and oriented times three.  His mood and affect were tense, blunted and appropriate.  He denied having thoughts of harming himself or others.  His thoughts were organized.  He showed verbal irritability at times.  His energy level was lowered but adequate.  The diagnoses were major depression and PTSD.  The examiner indicted that an underlying personality disorder could not be ruled out.

A VA psychiatric examination was conducted in February 2010.  The Veteran reported his symptoms included painful, intrusive memories of his combat experiences, nightmares, loss of interest in previously pleasurable activities, feelings of sadness, disturbed sleep, anger and irritability.  He reported avoiding situations that he knew would cause him difficulty, such as being in crowds or seeing movies about combat.  He reported a massive loss of interest in previously pleasurable activities and described feeling emotionally distant, walled off, numbed, and detached.  He reported that four previous marriages had disintegrated as a result.  He had been living in a house with a girlfriend, but that relationship had recently ended.  He reported having difficulty with anger and irritability that had contributed to frequent job loss over the years.  He reported working part time buying things at garage sales and selling them later.  He reported last having a full time job in 1977 and that he rarely had a job that lasted for more than a few months, working for days or weeks at a time before becoming frustrated, irritated and quitting many jobs.  A mental status evaluation disclosed that he was alert, oriented and cooperative.  His mood appeared to be both depressed and anxious.  His affect was constricted.  His thoughts were clear and goal oriented.  There was no evidence of delusions or hallucinations.  His cognitive abilities were grossly intact, to include capacity for abstraction, memory and judgment.  There was no panic, paranoia or obsessional rituals.  The Veteran described ongoing hypervigilance.  There was no suicidal ideation.  The diagnosis was PTSD.  The Global Assessment of Functioning score was 50.  The examiner referenced the Veteran's difficulties in social, occupational and interpersonal relationships, particularly ongoing social isolation, chronic marital failure, as well as an inability to adapt to and maintain effective work place relationships.

A VA psychiatric examination was conducted in May 2011.  The Veteran reported problems with depression, suicidal thoughts, poor concentration, excessive anger and irritation, sleep disturbance, nightmares, guilt, nervousness, panic, and an inability to relax.  He said he was sad and depressed most of the time, and that he would often "get real negative."  He related he had suicidal thoughts and that he did not have a lot to live for.  He disliked crowds or noisy places.  He stated he had nightmares about four to five times a night.  He reported his anger had worsened in the last few years, which had led to problems with his friends.  He reported having difficulty focusing on anything and had difficulty reading or following stories on television.  He was able to concentrate well enough to drive.  He reported that all four of his marriages together lasted for less than two years.  His last divorce had been twelve years ago and he was not currently dating anyone.  He lived by himself and did not have any friends or hobbies.  His social contacts were the people with whom he did business.  He had a daughter whom he had lived with until eight months previously, when she moved out to live with a friend.  He still saw her a couple of times a week.  On mental status evaluation, the Veteran was casually dressed, and had appropriate grooming and hygiene.  His affect was sad and his overall mood seemed depressed.  Orientation was appropriate.  His thinking was spontaneous, logical and productive.  Thought content was notable for preoccupation with events that occurred in Vietnam.  His relationships with others seemed poor in quality with a low frequency of contact.  He preferred to be alone.  His self-esteem was impaired.  His concentration was fair, and his judgment was poor, leading to isolation.  The diagnosis was PTSD.  It was manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, suicidal ideation, sleep disturbance, anger outbursts, concentration problems, and hypervigilance.  These problems were occurring on a daily basis.  The intensity was severe.  The examiner indicated that the Veteran demonstrated reduced reliability and productivity in his occupational and social functioning due to flattened affect, impaired concentration, impaired judgment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  The Global Assessment of Functioning score was 47 due to low social tolerance, few connections, no friends, and suicidal ideation.  

In May 2012, a private psychologist noted that the Veteran was being treated with a CPAP machine for obstructive sleep apnea and reported improvement in the frequency and intensity of his PTSD-related nightmares and the panic attacks he had when sleeping.  He noted that a VA psychologist assigned a Global Assessment of Functioning score of 48, which indicated severe impairment.  He concurred with this assessment.  

VA outpatient treatment records show that in October 2012, the Veteran was referred to the mental health clinic due to depressed feeling related to health concerns, family problems and the prospects of growing old and infirm.  It was noted when he had been asked by a VA physician if he had suicidal thoughts, the Veteran replied that he always had them.  A mental status evaluation revealed the Veteran's affect was affable.  He complained of depression and anxiety.  He denied hyper or manic episodes.  He complained of irritability and a tendency to get angry.  His thoughts were clear and goal-directed.  He complained of suicidal ideation and stated it would be easier to end everything.  He claimed he would have except for his daughter.  Once in a while, he had a plan involving a shotgun.  He denied hallucinations, delusions or paranoia, except for general distrust of the government.  He was alert and oriented times three.  He had difficulty with attention span and concentration.  He complained of difficulty with memory.  He reported he had nightmares three to four times a week.  His energy level was low and he was isolative.  The diagnoses were major depression, moderate, dysthymia and rule out PTSD.  The examiner also noted that she could not rule out the possibility of an underlying personality disorder with avoidant features and schizotypal features.  The Global Assessment of Functioning score was 50.

On VA psychiatric examination in March 2015, the Veteran stated that he had no contact with friends or neighbors, and that he was highly anxious in crowds.  It was noted he was living alone even though he was married, and that his wife wanted a separation because he was moody and irritable.  He reported he was generally sad, did not have much energy and dwelled on negative thoughts.  He reported that he had attempted suicide three times.  About twenty years ago, he had taken an overdose of sleeping medication.  Another time he thought about swimming in a lake until he died.  He stated he did something similar about one year earlier, but some people in a boat came by and picked him up.  He was ambivalent about the suicide attempts, and indicated that the only reason he had not committed suicide was because of his daughter.  He noted that he and his daughter were not currently getting along.  An examination showed he had a depressed mood, was anxious, suspicious and had panic attacks weekly or less often.  He had a chronic sleep impairment, flattened affect, and disturbances of mood and motivation.  The examiner noted that he had difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  It was also noted he had suicidal ideation.  The examiner found that the Veteran did not exhibit symptoms of panic attacks occurring more than weekly, memory loss, impaired judgment, gross disturbance of thought processes or communications, obsessional rituals that interfered with routine activities, impaired impulse control, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, neglect of personal appearance or hygiene, disorientation to time or place, or the intermittent inability to perform activities of daily living.  The examiner observed that the Veteran's hygiene was adequate.  He noted that the Veteran had nightmares about one to two times a week.  He stated that the Veteran was cooperative and responsive, but downcast and discouraged.  His affect was generally flat and his insight and judgment were fair.  He was oriented to time, person, and place and his short and long term memory were consistent with his general intellectual functioning, which the examiner estimated to be in the average range.  His thoughts were logical and consistent, and he did not display any bizarre behavior.  He seemed able to understand and respond to normal conversation and indicated that his behavior during the examination was typical of his behavior in general.  The diagnoses were PTSD and persistent depressive disorder and the examiner concluded his PTSD was reflected by occupational and social impairment with reduced reliability and productivity.  He also indicated the Veteran was an increased risk for suicide, but not an imminent risk.  The examiner indicated that his PTSD would substantially impact his ability to work.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was indicated the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the GAF scale).  Inasmuch as this appeal arose prior to the effective date of such revision, the Veteran is entitled to consideration of the GAF scores assigned.]

Initially, the Board notes that the Court essentially directed the Board to consider the Veteran's entitlement to a TDIU rating.  In an April 2015 rating action, the RO granted a TDIU rating effective March 2008.  Since this rating has been in effect for the entire period under review, the matter is moot and will not be further considered herein.

The Board has reviewed the entire record, to include the three VA psychiatric examinations conducted during the course of the Veteran's claim.  The Board acknowledges that his symptoms are severe, and this is reflected by the 70 percent rating that has been assigned.  The record does not however reflect that symptoms of PTSD cause him to have total occupational and social impairment, which would more nearly approximate the criteria for a 100 percent rating.  

Regarding occupational impairment, as noted above, an April 2015 rating decision awarded the Veteran TDIU mainly as a result of his PTSD; hence, the evidence arguably reflects that he has total occupational impairment.  However, a preponderance of the evidence is against a finding that his impairment also more nearly approximates total social impairment.

Regarding social impairment, although the record reflects severe social impairment, as reflected by his multiple divorces and reports that he does not have any friends, it also shows that he maintains a relationship with his daughter.  While he reported on March 2015 VA examination that they were not getting along at that time, on May 2011 VA examination he reported that she had recently been living with him and that they saw each other a few times a week.  Such social impairment is most reflective of an inability to establish and maintain effective relationships, and not total social impairment.

Further, the evidence has not revealed symptoms of such frequency, severity, and duration that they cause total social impairment.  For example, there has been no evidence of symptoms such as gross impairment in thought process or communication, grossly inappropriate behavior, an intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran reported during February 2009 VA treatment that he saw shadowy and dark movements at night, the frequency, duration, and severity of this symptom has not been shown to more nearly approximate persistent delusions or hallucinations.  
Although the record reflects the Veteran experiences suicidal ideation and has made attempts at suicide in the past, the evidence does not reflect that he is a persistent danger of hurting himself or others.  A February 2009 VA treatment record reflects that he had suicidal thoughts without intention and that he would not act on the thoughts because of his daughter.  An October 2012 VA treatment record indicates that while he had suicidal ideation and thought that it would be easier to end everything, he did not do so because of his daughter.  On March 2015 VA examination, he reported that his main motivation for not attempting suicide was his daughter.  The VA examiner concluded he was an increased risk, but not an imminent risk of suicide.  Although the evidence reflects the Veteran experiences anger outbursts and irritability, the evidence also does not reflect that he is a persistent danger of hurting others.  There is no evidence that he has experienced homicidal ideation or thoughts of hurting other people.

The Veteran's GAF scores have been in the range from 41 to 50.  GAF scores in this range are consistent with serious impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 70 percent rating, rather than a 100 percent rating.  See AMERICAN PSYCHIATRIC ASSOCIATION DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 46-47 (4th ed. 1994).

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's PTSD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms, particularly his problems with anger, anxiety, impaired impulse control, depression, sleep impairment, suicidal ideation, and inability to establish and maintain relationships have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, the frequency, duration, and severity of symptoms warranting a 100 percent rating have not been shown. Accordingly, staged ratings are not warranted and the 70 percent rating assigned is appropriate for the entire period here on appeal.

In short, when considering the effect of the frequency, severity, and duration of all of the Veteran's symptoms on his occupational and social impairment, a preponderance of the evidence is against a finding that the Veteran's PTSD causes occupational and social impairment that more nearly approximates the criteria for a higher 100 percent rating.  Therefore, the benefit-of-the doubt doctrine is inapplicable, and the claim is denied.


ORDER

Service connection for a headache disability is granted.

An initial rating in excess of 70 percent for PTSD is denied.


REMAND

The Veteran also asserts that service connection is warranted for a cervical spine disability.  He states that his neck problems started in service when he was punched in the mouth and knocked unconscious.  

As noted above, service treatment records show that the Veteran was referred to the dental clinic in September 1965 after he sustained a blow to the mandible.  It was noted the anterior fragment was loose and that he had a fracture of the symphysis.  He was treated with segmental wiring on an outpatient basis.  

VA outpatient treatment records show that in January 2005, the Veteran reported that he had a whiplash injury five years earlier, and that he had neck soreness.  He was seen for a neurosurgical consultation in March 2008 and stated that his neck had been bothering him for about 10 years.  He related that he had been in a motor vehicle accident about six years earlier.  X-rays revealed spondylosis.  

The Veteran was seen by H.R.P., D.O. in November 2011.  He reported that while in service, his platoon sergeant struck him on the right side of his face, resulting in a fracture of the jaw.  He stated he torqued his neck and that he immediately had pain in the neck.  He added that he has had neck pain since that incident.  The diagnosis was chronic cervical spondylosis secondary to the injuries sustained in 1965.  H.R.P. opined that the Veteran's cervical spine injury was directly related to the injury in service.  

H.R.P. again concluded in May 2013 that the Veteran's neck pain was more likely than not a direct result of the injury to his jaw and neck in service.  He stated that the motor vehicle accident following service resulted in a minor exacerbation of the injury.  

The Veteran was afforded a VA examination for his neck in March 2016.  The examiner initially concluded that he could not state without resorting to pure speculation if the Veteran's neck pain was due to the in-service injury or the motor vehicle accident, both of which could cause degenerative joint disease in the spine.  He then indicated that the Veteran's post-military motor vehicle accident caused the pathology to the cervical spine.  He stated that the last injury appeared to be causing the Veteran's current symptoms.  

This opinion is internally inconsistent, as it initially indicates that an opinion cannot be provided without resort to mere speculation, but then provides an opinion that the Veteran's post-service injury appears to be causing his current symptoms.  Additionally, the Board's remand specifically directed that H.R.P.'s opinions should be discussed, but it is clear that they were not addressed.  The development is therefore noncompliant with the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Additionally, since traumatic brain injury has been service-connected as a result of the injury in service, the record now raises the theory of entitlement of service connection for a cervical spine disability as secondary to service-connected traumatic brain injury.  Thus, an opinion regarding service connection on a secondary basis must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records since August 2016.

2.  Send the Veteran's records to the March 2016 VA examiner (or another appropriate clinician, if the March 2016 examiner is not available) to determine the likely etiology of the Veteran's cervical spine disability.  The reviewing clinician should provide opinions on the following questions:

A)  Is it at least as likely as not that the Veteran's cervical spine disability is related to his service, to include injuries experienced therein?  

The reviewing clinician should specifically discuss the service treatment records indicating that the Veteran's jaw was fractured, the post-service treatment records which include reference to a motor vehicle accident, and the November 2011 and May 2013 private medical opinions from H.R.P., D.O.  

B)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is caused by service-connected traumatic brain injury?  

C)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disability is aggravated beyond the natural progression of the disability by the Veteran's service-connected traumatic brain injury (where aggravation is any increase in severity beyond the natural progression of the disability)? 

If the reviewing clinician determines that the Veteran must be scheduled for an examination, then such must be scheduled.

A rationale should be provided for all opinions.  If the reviewing clinician cannot provide an opinion without resort to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then review the record and readjudicate the claim remaining on appeal.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


